Mr. Justice Craig delivered the opinion of the Court: It is true, the tract of land conveyed to Youngman,. for which the money involved in this litigation is due and. owing, was, at the time of the conveyance to Youngman, in the name of appellant Julia E. Hockett, but she, as appears, acquired the title from Antrim, October 4, 1871, who sold the land to Pleasant Hockett, and the consideration for the conveyance to her was a deed of a certain tract of land owned by Pleasant Hockett, which he conveyed to An-trim. If Pleasant Hockett, the husband, at the time he-procured this land to be conveyed to his wife, had been free-from debt, or if he had retained in his own name sufficient, property to liquidate all his indebtedness, the transaction might have been sustained as a settlement upon the wife, and in such case she might have held the land in the same; manner as if she had acquired it by descent, or purchase-with her own separate property; but, it appears, when the husband had the land conveyed to her, he was indebted toappellee on a claim upon which the attachment was commenced, besides being indebted-to others. Under such circumstances the husband could not, in defiance of the rio-htsof his creditors, settle his property upon his wife. But it is said the money which paid for the property originally, came to the wife from her father’s estate, and she-is entitled to be protected on that account. Julia and Pleasant Hockett were married in Ohio in the year 1858. At-that time he had little or no property, and his wife secured, from her father’s estate about $1,100. . Soon after the marriage a farm was bought, held for a while, sold, and another-bought. This occurred several times in Ohio, until finally, in 1868, the last farm thus owned was traded for a farm of' 200 acres, in Iroquois county, in this State. All of this business was transacted in the name of the husband ; each, purchase was, so far as shown, made by him and in his name. During the entire ten years from the time of the marriage,, in 1858, until the purchase of the Bailey farm in Iroquois-county, in 1868, the husband had the money, and used and invested it in the same manner as if it was his own. Soon after the purchase of the Bailey farm he conveyed it to Mrs. Howe, and she on the same day conveyed the property back to the wife; but this was done, as the evidence tendso to show, to avoid the payment of appellee’s debt, which was then held by another party. But after this transfer the husband used and treated the property as his own, and subsequently sold it for other property the title to which was taken in his own name. If it had been the intention and purpose of the wife to retain the money derived from her father’s estate as her own separate property, free from her husband, when the land was bought it should have been purchased in her own name, or at least some plan should have been adopted by which the public would have had notice that the property purchased belonged to her and not to her husband. In Wortman v. Price, 47 Ill. 22, it was held, where the wife advances capital to the husband, with which he engages in trade, such capital and its fruits in -the business will be subject to the debts of the husband. The same doctrine was again announced in Patton v. Gates, 67 Ill. 164. The principle of those cases is applicable to this one. Here, the husband had the wife’s money; he invested it in a farm in his own name, worked the farm, increased the capital, sold ■and reinvested. Now, while it may be true, if this was a ■controversy solely between the husband and wife as to the ■ownership of the property, it might be held that the wife might recover, yet when the rights of creditors of the husband intervene a different question arises. The husband, no doubt, obtained credit on the faith that the capital he was using belonged to him. He used the capital of the wife in his own name with her consent, and she can not now interpose her claims as against the creditors ■of the husband. We are satisfied, after a careful consideration of the whole record, that the decision of the circuit court was right, and the decree will be affirmed. ' Decree affirmed.